        Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 1 of 8 PageID #:1




                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

                                                 )
HOWARD COHAN                                     )
                                                 )
        Plaintiff,                               )
                                                 )
v.                                               )
                                                         Case No. 19-cv-5373
                                                 )
VEGA HOSPITALITY GROUP, LLC, a
                                                 )
Illinois limited liability company,
                                                 )
        Defendant.                               )
                                                 )
                                                 )

     PLAINTIFF’S COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        Plaintiff Howard Cohan, through his undersigned counsel, states the following in support

of his Complaint for Declaratory and Injunctive Relief to remedy discrimination by Vega

Hospitality Group, LLC based on Plaintiff’s disability in violation of Title III of the Americans

with Disabilities Act of 1990, 42 U.S.C. §§ 12181 et seq. (“ADA”), and its implementing

regulation, 28 C.F.R. Part 36:

                                  JURISDICTION AND VENUE

        1.      This Court has jurisdiction over this action pursuant to 42 U.S.C. § 2000a-3(a), 28

U.S.C. § 1331, and 28 U.S.C. § 1343.

        2.      Venue is appropriate in this district under 28 U.S.C. § 1391 because the acts of

discrimination occurred in this district, and the property that is the subject of this action is in this

district.

                                              PARTIES

        3.      Plaintiff is a resident of Palm Beach County, Florida.




                                                     1
       Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 2 of 8 PageID #:1




        4.       Defendant is a limited liability company with its registered office located at 300 S

Frontage Rd, Burr Ridge, IL 60527.

        5.       Upon information and belief, Defendant owns or operates “Crowne Plaza Chicago

SW Burr Ridge” which qualifies as a “Facility” as defined in 28 C.F.R. § 36.104.

                                    FACTUAL ALLEGATIONS

        6.       Plaintiff incorporates the above paragraphs by reference.

        7.       Plaintiff is an individual with numerous disabilities, including severe spinal

stenosis of the lumbar spine with spondylolisthesis and right leg pain, severe spinal stenosis of

the cervical spine with nerve root compromise on the right side, a non-union fracture of the left

acromion, a labral tear of the left shoulder, a full thickness right rotor cuff tear, a right knee

medial meniscal tear, a repaired ACL and bilateral meniscal tear of the left knee and severe basal

joint arthritis of the left thumb. These conditions cause sudden onsets of severe pain and

substantially limit Plaintiff’s ability to perform certain manual tasks, walk, stand, lift, bend, and

work. The disabilities and symptoms are permanent.

        8.       At the time of Plaintiff’s initial visit to Crowne Plaza Chicago SW Burr Ridge

(and prior to instituting this action), Plaintiff suffered from a qualified disability under the 28

C.F.R. 36.105.

        9.       Plaintiff’s condition is degenerative and requires occasional use of mobility aids

to assist his movement.

        10.      Plaintiff regularly travels to the Chicago area to visit friends and shop. Most

recently, Plaintiff was in the Chicago area in May of 2019, and currently has plans to return to

the Chicago area on August 15-19, 2019.

        11.      Plaintiff stays at hotels when he is in the area.




                                                    2
       Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 3 of 8 PageID #:1




        12.     Plaintiff does not always stay at the same hotel, but prefers to shop around for the

best prices, amenities, location, and ease of access to accommodate his disabilities.

        13.     Plaintiff regularly experiences barriers to access relating to his disability at hotels

due to his frequent travels.

        14.     While many hotels advertise that they have accessible rooms or public areas,

Plaintiff still regularly encounters barriers to access.

        15.     This requires Plaintiff to visit hotels that offer the amenities, pricing, and location

he desires prior to booking a stay to ensure that he can access the Facility in a manner equal to

non-disabled individuals.

        16.     Despite advertising that the Facility is accessible, Plaintiff encountered barriers to

access relating to his disabilities at the Facility which denied him full and equal access and

enjoyment of the services, goods and amenities when he visited the Facility on May 23, 2019.

        17.     Plaintiff is currently deterred from considering the Facility as an option for

lodging on his future planned visits due to the barriers and discriminatory effects of Defendant’s

policies and procedures at the Facility.

        18.     Plaintiff is deterred from returning due to the barriers and discriminatory effects

of Defendant’s policies and procedures at the Facility.

        19.     Due to Plaintiff’s frequent travels, he also acts as a tester by inspecting Facilities

for accessibility to advance the purpose of the ADA, the civil rights of disabled individuals, and

to be certain that he can enjoy the same options and privileges to patronize places of public

accommodation as non-disabled individuals without worrying about accessibility issues.




                                                   3
       Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 4 of 8 PageID #:1




        20.       Plaintiff returns to every Facility after being notified of remediation of the

discriminatory conditions to verify compliance with the ADA and regularly monitors the status

of remediation.

                              COUNT I
         REQUEST FOR DECLARATORY JUDGMENT UNDER 28 U.S.C. § 2201

        21.       Plaintiff incorporates the above paragraphs by reference.

        22.       This Court is empowered to issue a declaratory judgment regarding: (1)

Defendant’s violation of 42 U.S.C. § 12182; (2) Defendant’s duty to comply with the provisions

of 42 U.S.C. § 12181 et al; (3) Defendant’s duty to remove architectural barriers at the Facility;

and (4) Plaintiff’s right to be free from discrimination due to his disability. 28 U.S.C. § 2201.

        23.       Plaintiff seeks an order declaring that he was discriminated against on the basis of

his disability.

                                COUNT II
          REQUEST FOR INJUNCTIVE RELIEF UNDER 42 U.S.C. § 2000a–3(a)

        24.       Plaintiff incorporates the above paragraphs by reference.

        25.       Crowne Plaza Chicago SW Burr Ridge is a place of public accommodation

covered by Title III of the ADA because it is operated by a private entity, its operations affect

commerce, and it is a hotel. 42 U.S.C. § 12181(7); see 28 C.F.R. § 36.104.

        26.       Defendant is a public accommodation covered by Title III of the ADA because it

owns, leases (or leases to), or operates a place of public accommodation. See 42 U.S.C. §§

12181(7), 12182(a); 28 C.F.R. § 36.104.

        27.       Architectural barriers exist which denied Plaintiff full and equal access to the

goods and services Defendant offers to non-disabled individuals.




                                                    4
      Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 5 of 8 PageID #:1




       28.      Plaintiff personally encountered architectural barriers on May 23, 2019, at the

Facility located at 300 S Frontage Rd, Burr Ridge, IL 60527:

             a. Passenger Drop Off:

                    i. Not providing a passenger loading zone with an access aisle marked with

                       striping in violation of 2010 ADAAG §§209, 209.1, 209.4, 503, 503.1,

                       503.3 and 503.3.3.

             b. Men’s Restroom:

                    i. Providing a gate or door with a continuous opening pressure of greater

                       than 5 lbs. In violation of 2010 ADAAG §§404, 404.1, 404.2, 404.2.9 and

                       309.4.

                   ii. Providing a swinging door or gate with improper maneuvering clearances

                       due to a wall or some other obstruction that does not comply with 2010

                       ADAAG §§404, 404.1, 404.2, 404.2.3, 404.2.4 and 404.2.4.1.

                   iii. Not providing operable parts that are functional or are in the proper reach

                       ranges as required by 2010 ADAAG §§309, 309.1, 309.2, 309.3, 309.4

                       and 308.

                   iv. Not providing a urinal designed where the rim height is no more than 17

                       inches from the finished floor in violation of 2010 ADAAG §§605 and

                       605.2.

                   v. Not providing the proper spacing between a grab bar and an object

                       projecting out of the wall in violation of 2010 ADAAG §§609, 609.1 and

                       609.3.




                                                 5
Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 6 of 8 PageID #:1




         vi. Providing grab bars of improper horizontal length or spacing as required

              along the rear or side wall in violation of 2010 ADAAG §§604, 604.5,

              604.5.1 and 604.5.2.

         vii. Not providing grab bars between 33 inches minimum and 36 inches

              maximum above the finished floor as measured to the top of the gripping

              surface in violation of 2010 ADAAG §§609, 609.4 and 609.7.

        viii. Not providing toilet paper dispensers in the proper position in front of the

              water closet or at the correct height above the finished floor in violation of

              2010 ADAAG §§604, 604.7 and 309.4.

         ix. Not providing the water closet in the proper position relative to the side

              wall or partition in violation of 2010 ADAAG §§604 and 604.2.

          x. Not providing the correct opening width for a forward approach into a

              urinal, stall door or lavatory in violation of 2010 ADAAG §§305, 305.7.1,

              404, 605.3 and 606.2.

         xi. Not providing an additional accessible toilet compartment complying with

              604.8.2 when there are 6 or more water closets or urinals in any

              combination in violation of 2010 ADAAG §§213, 213.3 and 213.3.1.

   c. Disabled Parking:

          i. Not providing sufficient disabled parking spaces based on the total parking

              spaces available in violation of 2010 ADAAG §§208, 208.1 and 208.2.

          ii. Not providing van disabled parking spaces as required in violation of 2010

              ADAAG §§208, 208.1, and 208.2.4.




                                        6
       Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 7 of 8 PageID #:1




                  iii. Not providing a sign for disabled parking or van disabled parking in

                       violation of 2010 ADAAG §§502 and 502.6.

                  iv. Providing a sign for disabled parking that is too low in violation of 2010

                       ADAAG §§502 and 502.6.

        29.    These barriers cause Plaintiff difficulty in safely using each element of the

Facility because of Plaintiff’s impaired mobility and limited range of motion in his arms,

shoulders, legs, and hands requiring extra care due to concerns for safety and a fear of

aggravating his injuries.

        30.    Defendant has failed to remove some or all of the barriers and violations at the

Facility.

        31.    Defendant’s failure to remove these architectural barriers denies Plaintiff full and

equal access to the Facility in violation of 42 U.S.C. § 12182(b)(2)(A)(iv).

        32.    Defendant’s failure to modify its policies, practices, or procedures to train its staff

to identify architectural barriers and reasonably modify its services creates an environment where

individuals with disabilities are not provided goods and services in the most integrated setting

possible is discriminatory. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv), and 28 C.F.R. § 36.302.

        33.    It would be readily achievable for Defendant to remove all of the barriers at the

Facility.

        34.    Failing to remove barriers to access where it is readily achievable is

discrimination against individuals with disabilities. 42 U.S.C. §§ 12182(a), 12182(b)(2)(A)(iv),

and 28 C.F.R. § 36.304.

                                     RELIEF REQUESTED

WHEREFORE, Plaintiff respectfully requests that this Court:




                                                  7
      Case: 1:19-cv-05373 Document #: 1 Filed: 08/08/19 Page 8 of 8 PageID #:1




       A.      declare that the Facility identified in this Complaint is in violation of the ADA;

       B.      declare that the Facility identified in this Complaint is in violation of the 2010

ADA Standards for Accessible Design;

       C.      enter an Order requiring Defendant make the Facility accessible to and usable by

individuals with disabilities to the full extent required by Title III of the ADA and the 2010 ADA

Standards for Accessible Design;

       D.      enter an Order directing Defendant to evaluate and neutralize its policies,

practices, and procedures towards persons with disabilities;

       E.      award Plaintiff attorney fees, costs (including, but not limited to court costs and

expert fees) and other expenses of this litigation pursuant to 42 U.S.C. § 12205; and

       F.      grant any other such relief as the Court deems just and proper.


                                                      Respectfully submitted,

                                                      BLACKMORE LAW PLC

                                                     /s/ Angela C. Spears
                                                     Angela C. Spears (IL Bar #: 6327770)
                                                     BLACKMORE LAW PLC
                                                     9418 Lindsay St.
                                                     Orland Hills, IL 60487
                                                     T: (833) 343-6743
                                                     F: (855) 744-4419
                                                     E: aspears@blackmorelawplc.com
                                                     Counsel for Plaintiff


Dated: August 8, 2019




                                                 8
